DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Claims 2-4 and 10-18, drawn to memory allocation based on access frequency, classified in G06F3/0604 (storage management, specifically, improvement of managing/allocating storage).
Claims 5-6, drawn to memory allocation based on data size, classified in G06F3/0604 (storage management, specifically, improvement of managing/allocating storage).
Claims 7-9 and 19-21, drawn to memory allocation based on key/values, classified in G06F3/0604 (storage management, specifically, improvement of managing/allocating storage). 
Each species is directed to a particular technique for performing memory allocation, while independent claim 1 is directed to generic performance of allocating objects to a particular memory device.  The species are independent or distinct because each of the species do not overlap in scope, namely each species recites limitations that are not in other species (see MPEP 806.04(f)).  In this instance, species I recites performing memory allocation based on access frequency which is not recited in species II and III (see species grouping above).  Similarly, species II recites a feature that is not recited in species I and III, and species III recites features not in species I or II.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, independent claim 1 is directed to generic performance of assigning data objects to memories based on a type of characteristic set.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
As noted supra, each invention also has different field of search. Therefore, search for one of the inventions is not likely to result in finding art pertinent to the other inventions, and would require employing different search queries despite the different species being classified in the same class/subclass. For example, a search for allocating memory specifically based on the access frequency for each of the objects would not readily yield art relevant to memory allocating based specifically on whether the object was associated with a key/value nor data size, and vice versa. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/            Primary Examiner, Art Unit 2139